DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schurmann et al. (US 2018/0236823 of record) hereinafter Schurmann in view of Kubato et al. (JP2013112062 of record with reference made to examiner provided machine translation).
Regarding claim 1, Schurmann teaches:
 A run-flat tire (Fig 1: tire 1) comprising:
a carcass layer mounted between a pair of bead portions (Fig 1:carcass 17, bead 5, 6);
a run-flat reinforcing layer having a crescent-shaped cross-section, provided on a side wall portion on an inner side of the carcass layer in a tire width direction (Fig 1: reinforcing profile 16), and
a band-like sound absorbing member that extends in a tire circumferential direction adhering to a region of a tire inner surface corresponding to a tread portion (Fig 1: tread 2, inner surface 9, absorber 10; [0004]).
Schurmann does not teach the band-like sound absorbing member is locally arranged in at least one shoulder region within the region corresponding to the tread portion.
In the same field of endeavor regarding tires, Kubota teaches a band-like sound absorbing member is locally arranged in at least one shoulder region within a region corresponding to a tread portion for the motivation of improving rolling resistance performance (Fig 1: noise damping body 10; page 4, second paragraph).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the placement of the sound absorbing member as taught by Schurmann with the shoulder placement as taught by Kubota in order to improve rolling resistance performance.
Regarding claim 2, Schurmann in view of Kubato teaches the tire according to claim 1.
Kubato further teaches wherein a thickness D of the band-like sound absorbing member and a width W of the band-like sound absorbing member satisfy a relationship such that D ≥ W (page 3, paragraph 9).
Regarding claim 3, Schurmann in view of Kubato teaches the tire according to claim 1.
Schurmann in view of Kubato does not explicitly teach wherein an outer end in the tire width direction of an outer circumferential surface of the band-like sound absorbing member is disposed in a region between a maximum width position and a minimum width position of a tolerance rim.
However, since the tolerance rim is not required structure for the claimed invention, one of ordinary skill in the art can simply choose a tolerance rim to fit the claimed dimensions.
Regarding claim 4, Schurmann in view of Kubato teaches the tire according to claim 1.
Schurmann further teaches wherein a thickness D of the band-like sound absorbing member is from 20% to 70% of a tire cross-sectional height SH (Fig 1: since the limitations of cross sectional height SH is not specified by the claims, one of ordinary skill in the art can choose any cross sectional height that meets the claim requirements).
Regarding claim 6, Schurmann in view of Kubato teaches the tire according to claim 1.
Kubato further teaches wherein the band-like sound absorbing member has a missing portion in at least one location in the tire circumferential direction (Fig 2).
Regarding claim 7
Kubato further teaches wherein a circumferential length of an outer circumferential surface of the band-like sound absorbing member is longer than a circumferential length of an inner circumferential surface of the band-like sound absorbing member (Fig 2).
Regarding claim 8, Schurmann in view of Kubato teaches the tire according to claim 2.
Schurmann in view of Kubato does not explicitly teach wherein an outer end in the tire width direction of an outer circumferential surface of the band-like sound absorbing member is disposed in a region between a maximum width position and a minimum width position of a tolerance rim.
However, since the tolerance rim is not required structure for the claimed invention, one of ordinary skill in the art can simply choose a tolerance rim to fit the claimed dimensions.
Regarding claim 9, Schurmann in view of Kubato teaches the tire according to claim 8.
Schurmann further teaches wherein a thickness D of the band-like sound absorbing member is from 20% to 70% of a tire cross-sectional height SH (Fig 1: since the limitations of cross sectional height SH is not specified by the claims, one of ordinary skill in the art can choose any cross sectional height that meets the claim requirements).
Claims 5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schurmann in view of Kubato as applied to claims 1 and 9 above, and further in view of Yukawa (US 2016/0339749 of record).
Regarding claim 5, Schurmann in view of Kubato teaches the tire according to claim 1.
Schurmann in view of Kubato does not teach wherein an inner circumferential surface of the band-like sound-absorbing member has a plurality of notches.
In the same field of endeavor regarding tires, Yukawa teaches a noise damper 10 with ridges 15 on an inner circumferential surface for the motivation of preventing cracks (Fig 2; [0046]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the band-like sound-absorbing member as taught by Schurmann in view of Kubato with the ridges as taught by Yukawa in order to prevent cracks.
Regarding claim 10, Schurmann in view of Kubato teaches the tire according to claim 9.
Schurmann in view of Kubato does not teach wherein an inner circumferential surface of the band-like sound-absorbing member has a plurality of notches.
In the same field of endeavor regarding tires, Yukawa teaches a noise damper 10 with ridges 15 on an inner circumferential surface for the motivation of preventing cracks (Fig 2; [0046]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the band-like sound-absorbing member as taught by Schurmann in view of Kubato with the ridges as taught by Yukawa in order to prevent cracks.
Regarding claim 11, Schurmann in view of Kubato and Yukawa teaches the tire according to claim 10.
Kubato further teaches wherein the band-like sound absorbing member has a missing portion in at least one location in the tire circumferential direction (Fig 2).
Regarding claim 12, Schurmann in view of Kubato and Yukawa teaches the tire according to claim 11.
Kubato further teaches wherein a circumferential length of an outer circumferential surface of the band-like sound absorbing member is longer than a circumferential length of an inner circumferential surface of the band-like sound absorbing member (Fig 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743